Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed January 23, 2020, is a reissue of U.S. Patent 9,577,199 (hereafter the '199 patent), which issued from U.S. application Serial No. 14/509,757 (the ‘757 application) with claims 1-25 on February 21, 2017.

Statutory Disclaimer and IPR Certificate
	As set forth in MPEP 1410, “[p]ursuant to 37 CFR 1.173(a)(1), applicant is required to include a copy of any disclaimer (37 CFR 1.321 ), certificate of correction (37 CFR 1.322 –1.324 ), reexamination certificate (37 CFR 1.570  and 1.997 ) or certificate from a trial before the Patent Trial and Appeal Board (PTAB) (37 CFR 42.80 ) issued in the patent for which reissue is requested.”  Accordingly, Applicant is required to provide a copy of the statutory disclaimer and IPR certificate that have published/issued for the ‘199 patent.

Rejections Overcome
	Rejection Nos. 1-3 in the Office Action mailed 05/09/2022, i.e., the rejection relying upon Kawamura as a primary reference, have been overcome by Applicant’s amendment of independent claims 26 and 37 so as to require hydrocarbon aryl groups rather than aryl groups.  As noted by Applicant on p. 13 of the Remarks filed 10/07/2022, at least one of Kawamura’s R1 to R10 must be an aromatic heterocycle, which is not a hydrocarbon aryl group.
	The provisional nonstatutory double patenting rejection of claims 26-48 over claims 29-92 of copending Application No. 16/736,231 is moot in view of the hydrocarbon aryl requirement of the instant claims.  The claims of 16/736,231 require that at least one of Ar2 and Ar4 comprises dibenzofuran.

Non-Compliant Amendment
The amendment to the claims filed 10/07/2022 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
According to p. 11 of the Remarks, “[p]revious [new] claims 31, 38, 39, and 40 have been deleted herein.  The remaining claims have been renumbered.”  Renumbering of claims is not the correct manner of canceling new claims.  As set forth in MPEP 1453.V.B.Example(4), “[t]o cancel a new claim (previously added in the reissue), in writing, direct cancellation of the new claim, e.g., Cancel claim 15.”  
Furthermore, to the extent that previously presented new claims are now amended, then, as per MPEP 1453.V.D.(emphasis added), an amendment of a "new claim" (i.e., a claim not found in the patent, that was previously presented in the reissue application) must be done by presenting the amended ‘new claim’ containing the amendatory material, and completely underlining the claim, including the claim number,” and “applicant must point out what is changed in the ‘Remarks’ portion of the amendment.  Also, per 37 CFR 1.173(c), each change made in the claim must be accompanied by an explanation of the support in the disclosure of the patent for the change.”  Current claims 31-44 are amended relative to claims 31-44 in the amendment filed 03/25/2022, but Applicant has not pointed out how they have been changed relative to claims 31-44 in the amendment filed 03/25/2022.

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 26-481 directed to an aryl-substituted anthracene compound and an organic electronic device.  Claims 26 and 37, as presented in the non-compliant amendment filed 10/07/2022, are representative.
26. (New)   An aryl-substituted anthracene compound having Formula I:


    PNG
    media_image1.png
    327
    467
    media_image1.png
    Greyscale


wherein:

R1 through R8 are the same or different at each occurrence and are selected from the group consisting of H, D, alkyl, alkoxy, hydrocarbon aryl, and aryloxy;
Ar1 and Ar2 are the same or different and are selected from the group consisting of hydrocarbon aryl groups; and
Ar3 and Ar4 are the same or different and are selected from the group consisting of H, D, and hydrocarbon aryl groups;
wherein the compound has at least eight D;
wherein the hydrocarbon aryl groups are selected from the group consisting of phenyl, naphthyl, phenanthryl, and deuterated derivatives of any of the foregoing, and
wherein at least one of R1 through R8 is D or R2 is deuterated hydrocarbon aryl.

37. (New)  An organic electronic device comprising a first electrical contact layer, a second electrical contact layer, and at least one active layer therebetween, wherein the active layer comprises an aryl-substituted anthracene compound having Formula I:


    PNG
    media_image1.png
    327
    467
    media_image1.png
    Greyscale

wherein:
R1 through R8 are the same or different at each occurrence and are selected from the group consisting of H, D, alkyl, alkoxy, hydrocarbon aryl, and aryloxy;
Ar1 and Ar2 are the same or different and are selected from the group consisting of hydrocarbon aryl groups; and
Ar3 and Ar4 are the same or different and are selected from the group consisting of H, D, and hydrocarbon aryl groups;
wherein the compound has at least eight D;
wherein the hydrocarbon aryl groups are selected from the group consisting of phenyl, naphthyl, phenanthryl, and deuterated derivatives of any of the foregoing, and
wherein at least one of R1 through R8 is D or R2 is deuterated hydrocarbon aryl.

Dependent claims 39 and 40 use the transitional phrase “consists essentially of” to describe the active layer of the electronic device.  According to MPEP 2111.03, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  See, e.g., PPG Industries v. Guardian Industries, 156 F.3d at 1355, 48 USPQ2d at 1355.  See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003).

Claim Objections
Claim 37 is objected to because of the following informalities:  At the last line of claim 37, the terms “R1”, “R6” and “R2” should be “R1”, “R6” and “R2”, respectively    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The limitation recited in claim 48, i.e., the second host material is non-deuterated, is already present in claim 44 from which claim 48 is dependent.  Accordingly, claim 48 does not further limit claim 44.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-40, 42, 44, 46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2005/0280008 to Ricks et al (hereinafter “Ricks”) in view of Li and U.S. Patent 8,012,609 to Takeda2 (hereinafter “Takeda”).
Ricks teaches anthracene compounds of the following formulas:

    PNG
    media_image2.png
    164
    247
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    108
    246
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    137
    269
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    139
    270
    media_image5.png
    Greyscale


wherein the parameters and groups are set forth in ¶¶ 0122-0142.  Examples of the anthracene compounds include those shown in ¶ 0143, two of which are presented below (see also Ricks’ claims 28-30):
	         
    PNG
    media_image6.png
    227
    156
    media_image6.png
    Greyscale
           
    PNG
    media_image7.png
    240
    114
    media_image7.png
    Greyscale
  
	In the compound on the left, the claimed Ar1 and Ar2 are each naphthyl, Ar3 and Ar4 are each H, R2 is alkyl (isobutyl), and R1 and R3 to R8 are H.  In the compound on the right, Ar1 and Ar2 are each naphthyl, Ar3 and Ar4 are each H, and R1 to R8 are each H.
	Ricks’ anthracene compounds are used as a host material in one or more light emitting layers in an organic light emitting device (OLED), wherein the light emitting layer is between an anode and cathode (see ¶¶ 0002-0003, 0091 and 0112-0143). The light emitting layer further contains a fluorescent dye or phosphorescent compound as a dopant (see ¶ 0091).  The light emitting layer can further contain a second host, as per instant claim 40, since Ricks teaches that mixtures of hosts can be used (¶ 0091), and co-hosts are taught in ¶ 0152.  The OLED can further comprise a hole injection layer between the anode and the light emitting layer, as per instant claims 42 and 46 (see ¶ 0038).
Ricks’ anthracene compounds differ from those here claimed in that Ricks’ anthracene compounds lack at least eight deuterium (D) in place of at least eight hydrogen atoms of the compounds.
Ricks’ anthracene compounds are double bond conjugated compounds.  They are used in the light-emitting layer of an OLED as a host material (see ¶ 0096).
Li teaches conjugated organic semiconductor compounds for use in optoelectronic devices, such as a light emitting device, wherein one or more hydrogens of the compounds are deuterated (see Abstract; ¶¶ 0001, 0007 and 0032-0034; and Figs. 1 and 2).  The conjugated compounds include linear conjugated organic compounds with at least 5 conjugated bonds, wherein protons linked to the conjugated bonds are partially or fully deuterated (see ¶ 0025).  The conjugated compounds also include a cyclic ring, fused cyclic ring, and combinations thereof, that form a conjugated organic compound or a polymer with at least 5 conjugated bonds, wherein protons linked to the conjugated bonds are partially or fully deuterated (see ¶ 0027).  The conjugated compounds also include a heterocyclic ring, fused heterocyclic ring, and combinations thereof, that form a conjugated organic compound or a polymer with at least 5 conjugated bonds, wherein protons linked to the conjugated bonds are partially or fully deuterated (see ¶ 0028).
In ¶ 0009, Li teaches the advantages of having deuterium in place of hydrogen in the conjugated compound:
[0009] Deuterium is also found to act as an apparent electron-donating inductive substituent relative to hydrogen.  The isotope effects may be applied in the design of new luminescent materials with enhanced charge-injection ability.  Additionally, it is know [sic] that the C-D bond is shorter than the C-H as a result of the anharmonicity of the bond stretching potential.  [M. L. Allinger and H. L. Flanagan, J. Computational Chem. 1983, 4(3), 399].  This means the carbon-deuterium chemical bond is stronger, more stable, and reacts more slowly than the carbon-hydrogen chemical bond, so that the deuterated organic system has better thermal stability, and longer lifetime in optoelectronic devices.  Deuterated luminescent material may also have a higher electroluminescent quantum yield as a result of smaller non-radiative triplet rate.

Takeda teaches an organic electroluminescent device comprising a pair of electrodes; and an organic layer between the pair of electrodes, wherein the organic layer includes a light-emitting layer and contains a deuterated compound represented by the following formula (I), e.g., formula (Ia), (Ib) or (Ic):

    PNG
    media_image8.png
    109
    131
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    137
    156
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    134
    157
    media_image10.png
    Greyscale
  
    PNG
    media_image11.png
    37
    81
    media_image11.png
    Greyscale

   Formula (I)              Formula (Ia)                 Formula (Ib)              Formula (Ic)


wherein the groups and parameters in the formulas are defined and discussed at col. 3, line 64 through col. 12, line 35.  It is especially preferred that all hydrogen atoms are deuterium (see col. 4, lines 16-27).  Exemplary compounds are presented at cols. 11-49 and include, for example, those having a phenylene or anthracene comprising the L1a or L1b group:

    PNG
    media_image12.png
    240
    407
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    217
    418
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    190
    409
    media_image14.png
    Greyscale

(see cols. 25-28).  
	Takeda teaches that the compound of the invention has excellent chemical stability and undergoes less deterioration, for example, decomposition of materials during device operation.  It is therefore possible to prevent deterioration in the efficiency or life of the organic electroluminescence device which will otherwise occur by the decomposition product (see col. 3, lines 43-49).  With respect to the fact that the compound is deuterated, Takeda teaches the following at col. 7, lines 29-45:
As to the proportion of deuterium atoms substituting for hydrogen atoms in each substituent, the higher the better in most cases.  This is because the positions having undergone deuterium substitution are thought to be inactive against chemical reactions affecting deterioration of pertinent materials as compared to the case where hydrogen atoms are present at the positions without substitution.  In addition, activities toward chemical reactions vary with the kinds of substituents.  Therefore, it is thought that the range of the preferred proportion also varies depending on the kind of the substituent concerned. For example, the proportion in a case where the substituent is an alkyl group is preferably from 10 to 100%, more preferably from 50 to 100%, especially preferably from 80 to 100%.  In a case where the substituent is an aryl group, the proportion is preferably from 20 to 100%, more preferably from 70 to 100%, especially preferably from 85 to 100%.

Like Ricks’ compounds, Takeda’s deuterated compounds are used as the host material in the organic electroluminescent device (see col. 54, lines 10-14 and col. 115, lines 16-22).  In fact, Takeda made head-to-head comparisons of organic electroluminescent devices containing the deuterated compound as the host vis-a-vie such devices containing the non-deuterated version of the compound as the host and found that the devices containing the deuterated host provided for a longer luminance half-life (the time in which the luminance is decreased to 50% of the initial value) (see col. 127-143, especially col. 134, lines 9-19 and the results in Tables 1-4).
Takeda concludes by noting that using the deuterated compound as the host material provides for improved efficiency and durability of the organic electroluminescent device (see col.143, line 64 through col. 144, line 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the conjugated, light-emitting anthracene compounds of Ricks, such as the two exemplary compounds in Ricks noted above, such that deuterium is used in place of all, i.e., 100%, or essentially all of the hydrogens in the compounds, i.e., at least eight of the hydrogens in Ricks’ conjugated compounds are replaced with D as here claimed, so as to provide for better thermal stability, longer lifetime in an optoelectronic device, improved durability and/or higher electroluminescent quantum yield as a result of a smaller non-radiative triplet rate, as taught by Li and Takeda.  In particular, in view of the head-to-head half-life data in Takeda, this is a matter of applying a known technique to a known material, i.e., deuteration of a host material in the light emitting layer of an OLED, so as to obtain the predictable result of a more durable OLED.
Thus, for example, with 100% deuteration in the two exemplary compounds noted above in Ricks, the compound on the left would have thirty D and the compound on the right would have twenty-one D.  Also, in the two exemplary compounds, the claimed Ar1 and Ar2 are each deuterated naphthyl; Ar3 and Ar4 are each D; R1 and R3 to R8 are D; R2 is deuterated alkyl (deuterated isobutyl) for the compound on the left; and R2 is D for the compound on the right.  Accordingly, Ricks in view of Li and Takeda render obvious the requirement that at least one of R1 through R8 is D.
With respect to claims 44 and 48, as noted above, Ricks’ light emitting layer can contain a second host since Ricks teaches that mixtures of hosts can be used (¶ 0091), and co-hosts are taught in ¶ 0152.  The co-hosts in Ricks’ ¶ 0152 are not deuterated.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have deuterated Ricks’ anthracene host material, leaving the co-host non-deuterated, or to have deuterated some of Ricks’ anthracene host material and co-host, leaving some of the anthracene host material and co-host non-deuterated, so as to provide for better thermal stability, longer lifetime in an optoelectronic device, improved durability and/or higher electroluminescent quantum yield as a result of a smaller non-radiative triplet rate, as taught by Li and Takeda.
Alternatively, Takeda teaches that its deuterated compound can be used in combination with a compound which is identical in structure except that part or all of the deuterium atoms in the structure are replaced by hydrogen atoms (see col. 13, lines 21-33).  Takeda also teaches that when the compound represented by the formula (I) is used as the host material, a host compound other than the compound of the invention can be present (see col. 117, lines 23-27).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used Ricks’ deuterated host in combination with a non-deuterated host with the expectation of improved efficiency or life of the OLED, as taught by Takeda. 

Claim 26-40, 42, 44, 46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ricks in view of Li and Takeda as applied to claims 26-40, 42, 44, 46 and 48 above, and further in view of U.S. Patent 7,839,074 to Ikeda et al3 (hereinafter “Ikeda”).
Independent claims 26 and 37 recite “wherein at least one of R1 through R8 is D or R2 is deuterated hydrocarbon aryl.  As set forth in Rejection No. 2, Ricks in view of Li and Takeda renders obvious the claims 26-40, 42, 44, 46 and 48, in particular, the requirement that at least one of R1 through R8 is D.  Ricks in view of Li, Takeda and Ikeda render obvious the alternative limitation, i.e., “or R2 is deuterated hydrocarbon aryl.” 
Ricks teaches that its anthracene compounds can be asymmetric anthracene derivatives as set forth in WO 2004/018587 (see ¶ 0129).  Ikeda is the U.S. equivalent of WO 2004/018587.  Ricks (¶ 0129) and Ikeda (col. 2, line 31-44) teach that the anthracene compound can have the formulas:

    PNG
    media_image15.png
    203
    302
    media_image15.png
    Greyscale
   or  
    PNG
    media_image16.png
    215
    282
    media_image16.png
    Greyscale

wherein the parameters are defined in ¶¶ 0130-0142 of Ricks and at col. 2, line 45 through col. 3, line 67 of Ikeda.  Exemplary anthracene compounds in Ikeda include compound AN17 (col. 14, lines 49-65), which has a phenyl group, i.e., a hydrocarbon aryl, at the R2 position:

   
    PNG
    media_image17.png
    249
    279
    media_image17.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used Ikeda’s anthracene compound AN17 as the anthracene compound in Ricks’ OLED because Ricks specifically teaches that its anthracene compound can be selected from the anthracene compounds of Ikeda.  Further rationale is based on the fact that Ikeda teaches that an electroluminescent device containing its anthracene compound has greater efficiency of light emission and longer life (see col. 2, lines 8-21).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified said anthracene compound AN17 such that deuterium is used in place of all, i.e., 100%, or essentially all of the hydrogens in the compound so as to provide for better thermal stability, longer lifetime in an optoelectronic device, improved durability and/or higher electroluminescent quantum yield as a result of a smaller non-radiative triplet rate, as taught by Li and Takeda.  In particular, in view of the head-to-head half-life data in Takeda, this is a matter of applying a known technique to a known material, i.e., deuteration of a host material in the light emitting layer of an OLED, so as to obtain the predictable result of a more durable OLED.
Thus, for example, with 100% deuteration, compound AN17 would have thirty-four D.  Ar1 would be deuterated phenyl; Ar2 would be deuterated naphthyl; Ar3 would be deuterated napththyl; Ar4 would be D; R1, R3 to R5, R7 and R8 would be D; and R2 and R6 would be deuterated phenyl.

Claim 41 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ricks in view of Li and Takeda, or Ricks in view of Li, Takeda and Ikeda, as applied to claims 26-40, 42, 44, 46 and 48 above, and further in view of Kawamura.
As noted above, Ricks teaches the light emitting layer contains a fluorescent dye or phosphorescent compound as a dopant (see ¶ 0091).  Examples of the fluorescent dopants include perylene, derivatives of anthracene, or derivatives of perylene, etc. (see ¶ 0161).  Ricks does not specifically teach that the fluorescent dopant is an amino-substituted chrysene or amino-substituted anthracene.
Kawamura teaches anthracene derivative compounds and an organic electroluminescent (EL) device utilizing the compounds (see ¶ 0001).  Kawamura further teaches that the organic EL device comprises an anode, a cathode and a light emitting layer between the anode and cathode, wherein the light emitting layer contains the anthracene derivative as a host compound (see ¶¶ 0095-0096, 0108 and 0112; Example 5 and claim 13).  The light emitting layer further contains a fluorescent or phosphorescent dopant compound (see ¶¶ 0095-0096 and claims 13-14).  The dopant compound can be an amino-substituted perylene, or can be an amino-substituted chrysene or amino-substituted anthracene as per claim 45 (see ¶¶ 0097-0103).
It would have been to one of ordinary skill in the art at the time the invention was made to have used an amino-substituted chrysene or an amino-substituted anthracene as the fluorescent dopant in the light emitting layer of Ricks in view of Li and Takeda, or of Ricks in view of Li, Takeda and Ikeda, because Ricks teaches that suitable fluorescent dopants include perylene, derivatives of anthracene, or derivatives of perylene, etc., and Kawamura similarly teaches that suitable dopant compounds can be an amino-substituted perylene, an amino-substituted chrysene or an amino-substituted anthracene.  This is a matter of simple substitution of one known fluorescent dopant for another to obtain predictable results.

Claims 43 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ricks in view of Li and Takeda, or Ricks in view of Li, Takeda and Ikeda, as applied to claims 26-40, 42, 44, 46 and 48 above, and further in view of Hsu.
As noted above, Ricks teaches that its OLED comprises a hole injection layer between the anode and light emitting layer (see ¶ 0038).  Ricks does not specifically teach that the hole injecting layer comprises at least one conductive polymer and at least one fluorinated acid polymer.  
Hsu teaches that organic light-emitting devices generally have the structure anode/buffer layer/EL material/cathode, and that the buffer layer, which corresponds to Ricks’ hole injecting layer, is typically made of an electrically conducting polymer and facilitates the injection of holes from the anode into the EL material layer (see Abstract and ¶¶ 0006-0007).  Hsu further includes a fluorinated polymer acid in the buffer layer to improve the properties thereof, including thermal stability (see ¶¶ 0008-0009, Example 3 and Comparative Example C).
Alternatively, since Hsu teaches a buffer layer is typically an electrically conducting polymer and facilitates the injection of holes from the anode into the EL material layer (active layer), the Specialist interprets an improvement in properties to also mean enhanced injection of holes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the hole injection layer (buffer layer) of Ricks in view of Li and Takeda, or of Ricks in view of Li, Takeda and Ikeda, as a conductive polymer/fluorinated polymer acid formulation so as to provide for improved properties, such as improved thermal stability and/or enhanced hole injection.

Response to Arguments
Applicant's arguments and the Declaration under 37 CFR §1.132 by Woolchul Lee (hereinafter “Lee Declaration”) filed October 7, 2022 have been fully considered but they are not persuasive.
Applicant argues the claims require that the compound has at least eight D and that at least one of R1 through R8 is D or R2 is deuterated hydrocarbyl aryl (Remarks, p. 14).
This argument is unpersuasive because, as set forth in rejection No. 2, with 100% deuteration in the two exemplary compounds of Ricks, the compound on the left would have thirty D, the compound on the right would have twenty-one D, and, in both compounds, R1 and R3 to R8 are each D.  As set forth in Rejection No. 3, with 100% deuteration, Ikeda’s compound AN17 would have thirty-four D, and R2 and R6 would be deuterated phenyl.

Applicant argues that, at best, an “obvious to try” rationale is set forth because Li discloses a general idea for potential improvement of certain semiconductor organic compounds (Remarks, pp. 15-16).  In particular, Applicant argues the following on pp. 15-16 of the Remarks (emphasis in original):
Li does not provide guidance on which semiconductor organic compounds to modify (i.e., any “double bond conjugated compounds” as suggested by the Office Action).  Li also provides no suggestion as to how or where to modify any particular anthracene derivative, let alone any of Ricks’ (or Kawamura’s) anthracene derivatives.  For example, Li does indicate which or how many hydrogen atoms in Ricks’ (or Kawamura’s) anthracene derivative(s) should be replaced with deuterium, or how one of ordinary skill in the art would go about accomplishing such deuteration.  Li does not teach or suggest location(s) of hydrogen atoms to be deuterated for any effect, the effective number of deuterium atoms per molecule, or the effect of the numerous possible combinations of locations and number of deuterated atoms.  Li provides no guidance at all.  Thus, the Office Action essentially asserts that Li would have motivated one of ordinary skill in the art to vary all parameters or try each of numerous possible choices of which and how many hydrogen atoms in Ricks’ (or Kawamura’s) anthracene derivatives should be deuterated (without guidance as to how to accomplish that deuteration) until a successful result was achieved (without guidance as to what property/properties would be altered).  Such an allegation cannot support an obviousness rejection.

These arguments are unpersuasive and do not consider the express teachings of Li and the additional prior art of record, e.g., Takeda.  As set forth in rejection No. 2, there is ample rationale for modifying the conjugated, light-emitting anthracene compounds of Ricks such that deuterium is used in place of one of more of the hydrogens thereof.  Li teaches that the carbon-deuterium chemical bond is stronger, more stable, and reacts more slowly than the carbon-hydrogen chemical bond, so that the deuterated organic system has better thermal stability, and longer lifetime in optoelectronic devices (see ¶ 0009).  In ¶ 0009, Li further teaches that a deuterated luminescent material may also have a higher electroluminescent quantum yield as a result of smaller non-radiative triplet rate.  
Takeda teaches that positions having undergone deuterium substitution are thought to be inactive against chemical reactions affecting deterioration of pertinent materials as compared to the case where hydrogen atoms are present at the positions without substitution (see col. 7, lines 29-45).  Takeda further teaches that its deuterated compound used as a host material in an OLED provides for improved efficiency and durability, i.e., lifetime, of the OLED (see col.143, line 64 through col. 144, line 11).
As to which compounds to deuterate, Li teaches that the deuterated organic semiconductor materials are preferably luminescent (¶ 0011), and that one or more hydrogen atoms of a conjugated chromophore or conjugated polymer are deuterated (¶ 0023).  Ricks’ anthracene compounds are conjugated dopants in the light emitting layer (see ¶¶ 0091, 0112 and 0143).  Li teaches that the conjugated chromophore can contain the following fused ring structure:

    PNG
    media_image18.png
    87
    178
    media_image18.png
    Greyscale

where n>2 (see ¶¶ 0024-0027 of Li).  When n is 3, the fused ring is an anthracene as in Ricks’ compounds (see ¶¶ 0024-0027 of Li).
In fact, like Ricks’ compounds, Takeda’s deuterated compounds are used as the host material in the light emitting layer of the organic electroluminescent device and are conjugated (see col. 54, lines 10-14, cols. 13-49, and col. 115, lines 16-22 of Takeda).  In other words, deuteration of conjugated host materials with the goal of improving OLED durability is known in the art.
	As to the location and number of deuterium atoms, the compounds prepared in Li’s Examples 1 and 8, i.e., compounds 4 and 28, are 100% deuterated (see ¶¶ 0038 and 000080 of Li).  Similarly, Takeda especially prefers that all hydrogen atoms are deuterium (see col. 4, lines 16-27); and teaches that the proportion of deuterium in a case where a substituent is an alkyl group is especially preferably from 80 to 100%, and in a case where the substituent is an aryl group, the proportion is also especially preferably from 85 to 100% (see col. 7, lines 29-45).

	Applicant cites the two previously submitted Rule 1.132 declarations, i.e., the Herron Declaration and the Chabinyc Declaration, for a lack of reasonable expectation of success that any property of Ricks’ compound would be improved, and that Li would not have provided one of ordinary skill in the art with guidance for deuterating Ricks’ anthracene derivatives (Remarks, pp. 16-19).  The Lee Declaration is cited for the proposition of unexpected results (Remarks, pp. 19-20).
	These arguments are unpersuasive.  The Herron Declaration was found unpersuasive in the Office Actions mailed 11/09/2021 and 05/09/2022.  The Chabinyc Declaration was found unpersuasive in the Office Action mailed 05/09/2022.  The reasons set forth in the Office Actions mailed 11/09/2021 and 05/09/2022 are herein incorporated by reference.  Additional reasons are set forth below.
The figure in ¶ 12 of the Herron Declaration allegedly showing no detectable enhancement of lifetime data upon deuteration of a red dopant compound, is reproduced below and is illegible.  The figure is also illegible in the copy of the Herron Declaration present in the file of grandparent U.S. patent 8,759,818 (the ‘818 patent)4.  It is unclear which set of data corresponds to which curve, and thus, contrary to the Herron Declaration, ¶ 6 of the Lee Declaration and ¶ 7 of the Chabinyc Declaration, a definitive conclusion cannot be reached from the data.

    PNG
    media_image19.png
    309
    652
    media_image19.png
    Greyscale

If anything, at the y-axis (voltage) value of 0.5, the curves show a time ranging from around 12,000 hours to over 13,000 hours.  This appears to be consistent with the ‘199 patent’s comparative data in, for example, Tables 4 and 5 of the ‘199 patent specification and ¶ 14 of the Herron Declaration, which show projected lifetime for an OLED having a non-deuterated host (not a dopant as in the Herron Declaration), on the order of 10,000 or 11,000 hours vs lifetime of an OLED having a deuterated host on the order of 14,000 hours.  Thus, as set forth in the Office Action mailed 05/09/2022, the Chabinyc Declaration’s assertion in ¶ 7 that Dr. Herron’s results may indicate that the dopant is sensitive to degradation and that performance of devices similar to those tested by Li do not improve when the dopant is deuterated, is unsupported by factual evidence. 
Furthermore, it is unknown to what degree red dopant 1 was deuterated and in what amount it is present.  The instant claims require at least eight D, and the deuterated compound can be present in any amount.  Even further, the structure, the layers and compounds in the devices used to generate the data in ¶ 12 of the Herron Declaration are not provided.  It is unknown in what layer and at what proportion the red dopant 1 was used in the “typical architecture OLED device” set forth in ¶ 12.  Most of the instant claims are so broad as to encompass use of the claimed deuterated compound as a dopant or host.  To the extent that improved OLED lifetime due to deuteration of a host does not apply to a dopant, or the dopant is present in too small an amount to provide detectable lifetime improvement, then the instant clams are not commensurate in scope.  Indeed, Takeda prefers that its deuterated host compound makes up from 80 to 99.9 mass percent of the light emitting layer (see col. 13, lines 4-8).
As seen in ¶ 13, the Herron Declaration contrasts the lifetime data in the figure in ¶ 12 of the Herron Declaration with that of Table 2 in ¶ 13, i.e., Table 2 of the ‘199 patent.  The data in Table 2 of the ‘199 patent was generated using Compound A in Example 1 (col. 37 of the ‘199 patent) as the non-deuterated host, and a deuterated version of Compound A, i.e., compound “H14” as the inventive host (see cols. 37-38 and Tables 1 and 2 of the ‘199 patent).  Compounds A and H14 are reproduced below:
 
    PNG
    media_image20.png
    268
    116
    media_image20.png
    Greyscale
                   
    PNG
    media_image21.png
    266
    148
    media_image21.png
    Greyscale

The Lee Declaration compares lifetime data of OLEDs prepared using deuterated compounds, i.e., compounds BH-A and BH-B, vis-a-vie OLEDs prepared using the corresponding non-deuterated version of the compounds.  The deuterated compounds were 94.5% (p. 6) and 96.4% (p. 7) deuterated.  The Lee Declaration asserts that the OLEDs with deuterated hosts had significantly improved lifetimes (see ¶ 3).  Compounds BH-A and BH-B, reproduced below from the Lee Declaration, are outside the scope of the instant claims due to the presence of the dibenzofuran group.  Note the instant claims require hydrocarbon aryl.

    PNG
    media_image22.png
    187
    111
    media_image22.png
    Greyscale
   
    PNG
    media_image23.png
    227
    147
    media_image23.png
    Greyscale


Thus, the Lee Declaration’s allegation in ¶ 3 of significantly improved lifetime is inapposite since compound BH-A and BH-B are outside the scope of the current claims.  
Nonetheless, the better lifetime results for the OLED device containing deuterated hosts in the Lee Declaration, as well as in the tables of the ‘199 patent are expected.  As noted above, Li teaches that “the carbon-deuterium chemical bond is stronger, more stable, and reacts more slowly than the carbon-hydrogen chemical bond, so that the deuterated organic system has better thermal stability, and longer lifetime in optoelectronic devices.” (See ¶ 0009).  Additionally, the results are expected in view of the fact that, as noted above, Takeda did similar head-to-head comparisons of OLEDs containing deuterated and corresponding non-deuterated hosts and found that the OLEDs containing the deuterated hosts provided for better durability, as measured in terms of the time in which the luminance is decreased to 50% of the initial value (see col. 127-143, especially col. 134, lines 9-19 and the results in Tables 1-4).  Takeda concludes by noting that using the deuterated compound as the host material provides for improved efficiency and durability of the organic electroluminescent device (see col.143, line 64 through col. 144, line 11, emphasis added).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof."  In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
 	To the extent anything unexpected is shown in the Lee Declaration (it is maintained that nothing unexpected is shown), none of the claims are commensurate in scope with the percentage of deuteration, i.e., 94.5% and 96.4%, or the fact that the compounds were used as hosts as opposed to dopants in the OLEDs.  Applicant is reminded that the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).   
	¶ 4 of the Lee Declaration further argues that “[t]t is my opinion that these results of Exhibit B Table 3 [in the Lee Declaration] contradict the Office Action’s assertion that a person of ordinary skill in the art would have expected deuteration of any and all semiconductor organic compounds to have higher quantum efficiency based on Li’s disclosure.
This argument is unpersuasive.  According to Li’s ¶ 0009 (emphasis added), “[d]euterated luminescent material may also have a higher electroluminescent quantum yield as a result of smaller non-radiative triplet rate.”  The “may also” implies optionality.  Takeda is silent concerning an effect of deuteration of the host on quantum yield.  Instead, Takeda teaches that “it is possible to improve a light extraction efficiency and improve an external quantum efficiency by processing a surface shape of the substrate (for example, forming a pattern with minute irregularities), controlling the refractive index of the substrate, the ITO layer and/or the organic layer, or controlling the film thickness of the substrate, the ITO layer and/or the organic layer.” (See col. 122, lines 21-27).  Thus, the fact that the Lee Declaration found no difference in quantum efficiency when comparing OLEDs using deuterated vs non-deuterated host compounds is of no consequence.  If anything, the fact that Table 3 in the Lee Declaration shows no difference in quantum efficiency when comparing OLEDs using deuterated vs non-deuterated host compounds further supports that Applicant has shown nothing unexpected or superior.

With respect to claims 44 and 48, Applicant argues that “[b]ecause host materials are not expected to radiate significant amounts of light and because Li is silent on deuterating a host material, it would not have been obvious to try deuterating a host material to increase quantum efficiency and luminance efficiency of an OLED device as a whole.  Similarly, the Office Action fails to demonstrate that one of ordinary skill in the art would have had any motivation to increase quantum efficiency or luminance efficiency in host material (a non-radiative OLED component).” (Remarks, p. 20).
These arguments are unpersuasive.  Li provides ample rationale for deuterating Ricks’ conjugated chromophores - “the carbon-deuterium chemical bond is stronger, more stable, and reacts more slowly than the carbon-hydrogen chemical bond, so that the deuterated organic system has better thermal stability, and longer lifetime in optoelectronic devices.” (See ¶ 0009).  Similarly, Takeda teaches and provides examples showing that using a deuterated compound as the host material provides for improved durability of the organic electroluminescent device (see Tables 1-4 and col.143, line 64 through col. 144, line 11).

With respect to claim 48, Applicant argues the following on pp. 20-21 of the Remarks:
Claim 48 recite that the claimed deuterated anthracene derivative is a host material in combination with a non-deuterated second host material.  The Examiner Interview Summary dated July 26, 2022, contends that “the expectation would be that the deuterated compound would provide its advantages even if with a non-deuterated host.”  However, no evidence of record supports such an expectation. See, e.g., M.P.E.P. § 2143.01(IV). By contrast, the present inventors found such a result to be surprising, stating “[t]he projected lifetime more than doubles, even with the presence of a non-deuterated second host material.” Specification at column 62, lines 24-26.  Moreover, a person of ordinary skill in the art would not have been motivated to combine a deuterated host material with a second non-deuterated host material.  According to the Office Action, increased deuteration would have been expected to result in increased performance. OA at 32.  Thus, the rejection of claim 48 is further contradicted by the Office Action’s logic.

	Applicant’s arguments are unpersuasive.  The example at col. 62, lines 24-26 of the ‘818 patent, i.e., col. 59, lines 54-56 of the ‘199 patent, is a comparison of Example 11 and Comparative F.  The results are fully expected in view of the above noted teachings of Li and Takeda of increasing device lifetime/durability.  This is especially true in view of the fact that said comparison uses a small amount of the non-deuterated host, i.e., 5% non-deuterated host, and 82.5% deuterated host (see col. 59, line 11 of the ‘199 patent).  Of note, Takeda teaches that its deuterated compound can be used in combination with a compound which is identical in structure except that part or all of the deuterium atoms in the structure are replaced by hydrogen atoms (see col. 13, lines 21-33).  Takeda also teaches that when the compound represented by the formula (I) is used as the host material, a host compound other than the compound of the invention can be present (see col. 117, lines 23-27).  Nothing unexpected has been shown by mixing a deuterated host and a non-deuterated host.

	Applicant further argues that Hsu and Murase fail to cure the deficiencies of Ricks (Remarks, p. 21).  This argument is unpersuasive since Ricks is not deficient for the reasons set forth above.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,577,199 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991
/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 45-48 are present in the amendment filed 03/25/2022.
        2 Takeda is of record in the information disclosure statement filed 03/16/2020.
        3 Ikeda is of record in the information disclosure statement filed 03/25/2022.
        4 The Herron Declaration was originally filed during prosecution of the ‘818 patent.  It is not present in the ‘199 patent file.